Citation Nr: 1720879	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-38 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to an increased rating of a lumbar spine disability in excess of 
20 percent for the period from January 18, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active duty service from July 1958 to July 1960, and November 1961 to August 1962.  

In July 2009, the RO established service connection for a lumbar spine disability, assigned a 20 percent rating for that disability, and effectuated the award as of September 11, 2008.  The Veteran did not file a substantive appeal with respect to the rating assigned; therefore, the rating became final.  The Veteran advanced worsening back problems related to the service-connected lumbar spine disability in a statement received by the RO on January 18, 2012, which served as a claim for an increased rating.

In February 2017, the Veteran testified at a Board videoconference hearing at the local RO in San Antonio, Texas, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  For the rating period from January 18, 2012, the service-connected lumbar spine disability has more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of greater than 30 degrees, with no ankylosis of the lumbar spine or incapacitating episodes.

2.  The Veteran did not become entitled to higher disability rating than 20 percent for the service-connected lumbar spine disability during the one-year time period prior to the increased rating claim, from January 18, 2011 to January 18, 2012.




CONCLUSION OF LAW

For the rating period from January 18, 2012, the criteria for a disability rating in excess of 20 percent for the service-connected lumbar spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

VA satisfied its duty to notify the Veteran in the development of the claim for an increased rating.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  As to the issue of an increased rating for a lumbar spine disability, in June 2012 the Veteran was issued appropriate VCAA notice.  Subsequently, entitlement to an increased rating for a lumbar spine disability was adjudicated in an August 2012 rating decision, and an October 2015 Statement of the Case (SOC).  

Regarding the duty to assist in this case, the Veteran has received a VA examination in July 2012 relevant to the issue on appeal.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report includes all relevant findings and medical opinions needed to evaluate the appeal.  The VA examiner considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination, including objective testing and measures of range of motion, and considered of additional loss of motion due to orthopedic (Deluca) factors; therefore, the VA examiner had adequate facts and data regarding the history and condition of the disability. 

The Veteran's representative has asserted that the Veteran is entitled to a new VA examination on the basis that the last examination relevant to this issue was performed in 2012, approximately five years ago.  The requirement of a contemporaneous examination does not require a new examination based upon the mere passage of time in a service connection claim.  Palczewski v. Nicholson, 
21 Vet. App. 174 (2007); see also VAOPGCPREC 11-95.  In this case, there is no duty to provide another VA medical examination because neither the Veteran's assertions nor the evidence of record presents a prima facie suggestion of forward flexion of less than 30 degrees or ankylosis of the entire thoracolumbar spine, including due to pain or during flare-ups; thus, there is no reasonable possibility that a VA examination or opinion could presently aid in substantiating the current claim for an increased rating of a lumbar spine disability in excess of 20 percent.  See 
38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

During the course of the appeal, the Court held that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Veteran is in receipt of a 
20 percent rating for the service-connected lumbar spine disability.  A 40 percent rating is the maximum schedular rating available for limitation of motion of the lumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  As discussed above, the Veteran does not contend and the evidence does not show, unfavorable ankylosis of the lumbar spine or forward flexion of the spine less than 30 degrees.  For these reasons, the Board finds that Correia is inapplicable as to this period of the appeal.  

Additionally, the Board notes that the latest examination was conducted in July 2012.  It would appear highly unlikely that any present examination could provide useful information as to the Veteran's range of passive motion almost five years ago because there is intervening evidence that is much more probative on the question.  Indeed, it would appear that remand for such purpose would only serve to delay the claim, with no meaningful benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board finds that a VA examination is not necessary in order to decide the matter because there is otherwise sufficient competent evidence of record to decide the claim.  In a May 2016 appellate brief, the Veteran's representative asserted that there were outstanding treatment records that may relevant to the claim.  At the February 2017 Board hearing, the Veteran identified four sessions of physical therapy in 2016 at the VAMC in San Antonio.  These records have been associated with the claims file.  All relevant documentation, including VA treatment records, private (medical) treatment records, and Social Security Administration records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal.  See 38 C.F.R. § 3.159(c)(4).

Disability Rating Law and Regulation

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities rated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.   

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Increased Disability Rating for a Lumbar Spine Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

For VA compensation purposes under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  In this case, the Veteran is service connected for lumbar radiculopathy to, and the Veteran has no other reported associated objective neurological abnormalities, so any additional separate rating consideration is not for application.

On January 18, 2012 the Veteran asserted that the service-connected lumbar spine disability had worsened, and made a claim for an increased disability rating.  

The evidence of record, both lay and medical, reflects that, from January 18, 2012, the service-connected lumbar spine disability has more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of greater than 30 degrees, with no ankylosis of the lumbar spine or incapacitating episodes.  DC 5237.  

At the February 2017 Board hearing, the Veteran testified that the pain from the lower back was a 6 out of 10 compared to a 2-3 out of 10 in 2012.  The Veteran testified that during flare ups, or on the worst days, he still had movement, just less movement.  The Veteran described the incapacitating episodes during the testimony as occurring once a week or once a month and lasting one to two minutes.  The Veteran conveyed never having or needing physician prescribed bed rest.  The Veteran testified to being able to bend halfway over, and being able to do about the same side to side. 

November 2016 VA treatment records reflect that the Veteran reported chronic low back pain, using a cane for gait, and being a bit unsteady.  

At the July 2012 VA examination the Veteran reported that the back pain had worsened, and not being able to walk as far.  The Veteran reported no functional limitations due to flare ups.  The Veteran was not diagnosed with IVDS and reported no physician prescribed bed rest.

Upon review of the evidence of record, the Board finds that the evidence is against the assignment of an increased disability rating in excess of 20 percent for the service-connected lumbar disability for the entire rating period from January 18, 2012.  The evidence shows that, from January 18, 2012, the service-connected spinal disability has more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of greater than 30 degrees, with no ankylosis of the lumbar spine or incapacitating episodes.  An increased disability rating of 40 percent or higher would only be warranted if flexion were limited to 
30 degrees or less, ankylosis of the spine were present, and/or the Veteran had incapacitating episodes due to spinal disability symptoms, none of which are present here.  

As discussed above, the Veteran testified to having "incapacitating episodes" that occurred once a week or once a month and lasted one to two minutes.  The Veteran also conveyed that these episodes did not require physician prescribed bed rest or treatment by a physician.  For VA purposes, an incapacitating episode is defined by a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  The Veteran does not have a current diagnosis of IVDS, and specifically testified that no bed rest was prescribed by a physician during the February 2017 Board hearing; therefore, these brief one to two minute episodes are not incapacitating episodes for VA purposes.

For these reasons, no higher disability rating than 20 percent can be assigned for the service-connected spinal disability from January 18, 2012.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5237; DeLuca, 8 Vet. App. 202.  As the preponderance of the evidence is against the claim for an increased disability rating in excess of 20 percent for the service-connected lumbar spine disability, the claim for an increased disability rating in excess of 20 percent must be denied.  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5010-5237.

One Year prior to January 18, 2012

The Board has also considered whether an increased disability rating in excess of 
20 percent was warranted at any point during the one year period prior to 
January 18, 2012, the date of the increased rating claim, for the service-connected lumbar spine disability.  See Hart, 21 Vet. App. 505.  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the increased rating claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. 
§ 3.400(o)(2) (2016); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010). 

VA and private treatment records from January 18, 2011 to January 18, 2012 do not reflect that range of motion testing of the lumbar spine was conducted during this period.  As such, the evidence does not reflect that that the Veteran became entitled to a 20 percent or higher disability rating during this period due to painful limitation of forward flexion of 30 degrees or less.  Further, as discussed above, there is no evidence for any period that the Veteran's spine was ankylosed and/or that the Veteran has had incapacitating episodes due to IVDS.




Extraschedular Referral Analysis

The Board had also considered whether an extraschedular rating is warranted for the service-connected lumbar spine disability for any part of the appeal period.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008)

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The lumbar spine disability has manifested in painful movement, altered gait, and limitation of motion due to pain.  The schedular criteria for rating a lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 
27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, altered gait, and brief incapacitating episodes, and all the symptoms described by the Veteran are contemplated in the schedular rating(s) assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, rotation of the spine, and incapacitating episodes.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not advanced having ceased working due to the service-connected lumbar spine disability or any other service-connected disability.  During the Februrary 2017 Board videoconference hearing, the Veteran testified to being retired since 1994.  The 

other evidence of record does not indicate that any combination of service-connected disabilities has resulted in unemployability.  As such, the Board finds that entitlement to a TDIU has not been raised; therefore, the issue of TDIU is not before the Board on appeal.


ORDER

An increased disability rating in excess of 20 percent for a lumbar spine disability is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


